IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

K.J., MOTHER OF K.K.G.J,            NOT FINAL UNTIL TIME EXPIRES TO
MINOR CHILD,                        FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D16-2970
v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.

_____________________________/

Opinion filed September 20, 2016.

An appeal from the Circuit Court for Alachua County.
James P. Nilon, Judge.

Lara Mason of Mason Law Firm, P.A., Ponte Vedra Beach, for Appellant.

Ward L. Metzger, Appellate Counsel, Department of Children and Families,
Jacksonville; David Paul Krupski, Appellate Counsel, Guardian ad Litem Program,
Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, BILBREY, and M.K. THOMAS, JJ., CONCUR.